DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 does not limit claim 1 since it recites limitations already disclosed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (US 3,857,751). Jacobs discloses a screening media arranged to screen material, the media including a main body (“composite sheet”) having a contact face of a top layer (see at least the Figure...top of 1) arranged to be upward facing to contact material to be screened and a bottom face of a second layer (see at least the Figure....bottom of 5; or alternatively bottom of 3) arranged to be downward facing, the main body having a thickness defined between the contact and bottom faces (see at least the Figure), wherein the main body includes a top layer material (1) and a second layer material (2; or alternatively 2, 5, and 3); and a plurality of spaced circular or quadrangle screening apertures (6, see at least col. 2, lines 55-60) extending through the thickness of the main body between the contact and bottom faces, wherein the top layer material being is bonded or attached together with the second layer material to form a composite structure in which the top layer material has one material characteristic and the second layer material has another material characteristic being different from the top layer material characteristic (see at least col.  by the application of heat and pressure”). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 3,857,751) in view of Roux (WO 02/074453 A1). Jacobs discloses a screening media arranged to screen material, the media including a main body (“composite sheet”) having a contact face of a top layer (see at least the Figure...top of 1) arranged .
Claims 1 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 3,900,628) in view of Jacobs (US 3,857,751). Stewart discloses a screening apparatus arranged to screen bulk material, the apparatus including a support frame (46); a plurality of support beams (14); at least one pair of sidewalls (12); a plurality of clamp bars (38); a plurality of tensioning devices (20) and a screening media including a main body (18) having a contact face of a top layer (see at least Fig.3, top of 22) arranged to be upward facing to contact material to be screened and a bottom face of a second layer (see at least Fig. 3, bottom of 24) arranged to be downward facing, the main body having a thickness defined between the contact and bottom faces (see at least Fig. 3), wherein the main body includes a top layer vulcanized rubber material (22) and a second layer material (24); and a plurality of spaced circular screening apertures (54) extending through the thickness of the main body between the contact and bottom faces, wherein the top layer material being is bonded or attached together with the second layer material by a primer (26) to form a composite structure in which the top layer material has one material characteristic and the second layer material has another material characteristic being different from the top .
Response to Arguments
Applicant's arguments filed 6/23/2021 and entered 7/26/2021 have been fully considered but they are not persuasive.
The applicant states that Jacobs layer 2 is not made of “a material reinforced with fabric fibers integrated in the material, wherein a warp and weft of fibres have a same characteristic,” because Jacobs’ layer 2 is rubber sandwiched between fabris meshes 4 and 5.  The examiner disagrees with the applicant.  Jacobs discloses that fabric meshes 4 and 5 are integrated into layer 2 through the application of cement or adhesive and heat and pressure.  Therefore, Jacobs discloses  “a material reinforced with fabric fibers integrated in the material, wherein a warp and weft of fibres have a same characteristic.”  In the alternative, the examiner notes that Jacobs also discloses a second layer including items 2, 3, and 5 as illustrated in the Figure in which the mesh is integrated in the middle of the second layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK H MACKEY/           Primary Examiner, Art Unit 3659